Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161892(179)                                                                                          Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  DEBORAH LYNN FOSTER,                                                                                                Justices
           Plaintiff/Counterdefendant-
           Appellant,
                                                                     SC: 161892
  v                                                                  COA: 324853
Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counterplaintiff-
             Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Family Law Section of the State Bar
  of Michigan to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  April 23, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 30, 2021

                                                                               Clerk